Case 1:20-cv-00377-TWP-DLP Document 10 Filed 05/21/20 Page 1 of 2 PageID #: 26
                                                                                            FILED
                                                                                    4:11 pm, May 21, 2020
                                IN THE UNITED STATES DISTRICT COURT                  U.S. DISTRICT COURT
                                       INDIANAPOLIS DIVISION                      SOUTHERN DISTRICT OF INDIANA
                                                                                      Roger A.G. Sharpe, Clerk

Steven C. Litz,          )
                         )
        Plaintiff        )
                         )
        v.               )                                Case No. 1:20-cv-00377-TWP=DLP
                         )
My Car Warrior, LLC, )
                         )
        Defendant        )

                             VERIFIED MOTION FOR ENTRY OF DEFAULT

        Plaintiff,   pro se, moves for entry of default against defendant as to Count I of his

complaint. In support thereof, plaintiff states that the Clerk issued a Clerk's default May 14, 2020,

against defendant, and this court granted the default judgment in part the same day as to Count

I of plaintiff's complaint. To the best of plaintiff's knowledge, defendant (a Florida Corporation)

is neither an infant nor incompetent nor in the military service. Notice of the default was served

upon defendant's registered agent May 14, 2020.

        With respect to damages, plaintiff indicates to the court that 47 U.S.C. §227 (b)(3)

provides statutory damages of a minimum of $500, but allows said damages to be trebled if " ... the

court finds that<the d~fe~dant willfully or knowingly violated" the statute. In this case, defendant

used a "spoofed" phone number to camouflage its true phone number, admitted that it did so

specifically for the purpose of getting potential customers to accept and respond to the call

(Plaintiff's Complaint, Count I, 118), and began its call using an artificial or prerecorded voice to deliver

an introductory message without plaintiffs prior express consent (Plaintiff's Complaint, Count I, 1110)

in violation of 47 U.S.C. §227 (b)(l)(B), all of which also violated the Abusive Telemarketing Act,

16 C.F.R 310.4 (b)(l)(iii)(B), as plaintiff had previously registered his phone number on the Do Not
Case 1:20-cv-00377-TWP-DLP Document 10 Filed 05/21/20 Page 2 of 2 PageID #: 27




Call Registry (Plaintiff's Complaint, Count I, '12). As such allegations are now factually established

since defendant has been defaulted, plaintiff has met the court's (and the statute's) requirement

of proving defendant's willful and/or knowing violation of the Acts, 47 U.S.C. §227 (b)(3), and is

entitled to have the statutorily minimum damages trebled.

        WHEREFORE, plaintiff moves for entry of default against defendant in the amount of One

Thousand Five Hundred Dollars ($1500).


~c4f
SteflC:Litz
6010 Deerwood Dr.
Greenwood, IN 46143
317.557.2411
scl@surrogatemothers.com



                                              VERIFICATION
        I hereby certify that the foregoing allegations are true and correct to the best of my knowledge
and belief.


 ~CL/,
Steven C. Litz



                                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served by United States mail this 19th day of May,
2020, upon defendant's Registered Agent at the following address:

Bruce Record, Registered Agent
My Car Warrior, LLC
6265 2nct Ave. N


Si&:F~d
Steven C. Litz
